In an action for a divorce and ancillary relief, the defendant husband appeals from an order of the Supreme Court, Kings County (Duberstein, J.), dated February 27, 1984, which denied his motion to vacate a judgment of divorce that had been entered against him on his default.
Order affirmed, with costs.
Notwithstanding the liberal policy of vacating defaults in matrimonial actions, the record establishes that the defendant (an attorney) threatened to, and in fact did, obstruct and delay plaintiff; failed to comply with a pendente lite order for maintenance and support; failed to submit to an examination before trial; failed to file a form affidavit regarding his finances and flouted court orders pertaining to those same subjects. Further, his answer was stricken for failure to comply with conditional orders. In any case, the defendant’s motion papers are conclusory and do not contain any competent evidence of merit. Under all of these circumstances, we hold that Special Term did not abuse its discretion in denying the defendant’s motion to vacate his default in appearing at the proceedings held on July 11, 1983 (see, Rapp v Rapp, 59 AD2d 737; Gaglio v Gaglio, 63 AD2d 667; Abramson v Abram-son, 55 AD2d 519; McCarthy v Chef Italia, 105 AD2d 992). Mangano, J. P., Rubin, Lawrence and Fiber, JJ., concur.